There is no constitutional requirement that a stenographic transcript of court proceedings uncategorically need be paid for by the state upon appeal. Griffin v. Illinois (1956),351 U.S. 12, stands for the proposition that if a state provides an appellate procedure that requires a bill of exceptions and an indigent who cannot afford one is therefore denied a right to appeal, the state must pay for the transcript. However, the court went on further to state:
"We do not hold, however, that Illinois must purchase a stenographer's transcript in every case where a defendant cannot buy it. The Supreme Court may find other means of affording adequate and effective appellate review to indigent defendants. For example, it may be that bystander's bill of exceptions or other methods of reporting trial proceedings could be used in some cases." 351 U.S. at 20.
In Ohio a narrative bill of exceptions is a viable and accepted way of demonstrating error upon appeal.
In Toledo v. Smith (1965), 3 Ohio St.2d 80, the Court held that a defendant convicted of a misdemeanor in Toledo Municipal Court is not entitled to a complete transscript of stenographer's notes at public expense where a narrative bill would adequately exemplify the errors *Page 122 
claimed, and that failure to provide a complete transcript does not violate the due process and equal protection clauses of theFourteenth Amendment of the United States Constitution.
I find no constitutional ground upon which to hold that the stenographer's attendance should be taxed as costs.
The legislative intent is clear from the following sections:
R. C. 1901.26(A):
"The Municipal Court, by rule, may establish a schedule of fees and costs to be taxed in any action or proceeding, either civil or criminal, which shall not exceed the fees and costs provided by law for a similar action or proceeding in the Court of Common Pleas." (Emphasis added.)
R. C. 1901.33:
"The judge or judges may appoint one or more typists, stenographers, statistical clerks, and official court reporters, each of whom shall be paid such compensation out of the city treasury as the legislative authority prescribes." (Emphasis added.)
The Legislature has left it to the discretion of the Municipal Court to decide whether or not to provide a reporter in a criminal case and whether or not to tax same as costs. Defendant's redress is not with the courts but with the Legislature.
Therefore, finding no authority for the majority's view, I dissent. *Page 123